

113 SRES 275 ATS: Designating October 29, 2013, as National Technological Innovation Day to recognize that technological innovation is critical to the United States economy and commemorating the contributions of innovation to prosperity in the United States and abroad. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 275IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Coons (for himself, Mr. Kirk, Mr. Heinrich, Mr. Moran, and Mr. Isakson) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 29, 2013, as National Technological Innovation Day to recognize that technological innovation is critical to the United States economy and commemorating the contributions of innovation to prosperity in the United States and abroad.  Whereas the economic growth and prosperity of the United States is dependent on the continued innovation and entrepreneurial spirit of citizens of the United States;Whereas domestic innovators and their efforts to promote invention have created entire segments of the United States economy;Whereas many of the greatest companies in the United States have formed in humble labs, garages, and homes, and have come to fruition through the creative and determined efforts of the founders and early workers of such companies;Whereas great universities, national labs, and research organizations in the United States have contributed to the technological, intellectual, and moral growth of the United States by expanding the frontiers of human knowledge;Whereas the United States is home to leading corporations that grow by responding to changing times with innovative products and strategies;Whereas 347 Nobel Laureates, the recipients of more than one-third of all Nobel Prize awards, are citizens of the United States;Whereas inventions from the United States, such as the light bulb, polio vaccine, laser, communications satellite, and global positioning system, have profoundly and positively benefitted the way of life in the United States and around the world;Whereas the Internet, an incredible invention that emerged at the end of the 20th century, continues to revolutionize life and pave the way for new industries, businesses, and industrial leaders;Whereas   in the course of completing a project funded by the United States Government, a partnership of universities invented the Advanced Research Projects Agency Network (ARPANET), the precursor of the Internet, demonstrating the creative power of focused government action magnified by the effort of individuals in the United States;Whereas on October 29, 1969, 2 computers, 1 at the University of California, Los Angeles and the other at the Stanford Research Institute, exchanged electronic messages on ARPANET for the first time; andWhereas the continued inspiration of citizens of the United States to take risks, pursue dreams, and change the world through improved technology will make the world a richer place:   
    Now, therefore, be itThat the Senate—(1)honors  United States inventors and entrepreneurs who have taken the initiative to advance technology and productivity in the United States;(2)designates October 29, 2013, as National Technological Innovation Day;(3)calls on individuals of the United States to observe the day by participating in activities that celebrate the history of innovation in the United States; and(4)encourages youth and individuals of the United States to continue to enhance the future with invention, dedication, and entrepreneurship.